FILED
                             NOT FOR PUBLICATION                            JAN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ANTHONY R. GRANILLO,                            No. 08-17276

               Plaintiff - Appellant,            D.C. No. 4:08-cv-00398-JMR

   v.
                                                 MEMORANDUM *
 UNITED PARCEL SERVICE, INC.,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Arizona
                     John M. Roll, Chief District Judge, Presiding

                                                          **
                             Submitted January 11, 2010

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Anthony R. Granillo appeals pro se from the district court’s judgment

dismissing as untimely his “hybrid” action under section 301 of the Labor

Management Relations Act alleging breach of a collective bargaining agreement by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
his former employer. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review de novo, Harper v. San Diego Transit Corp., 764 F.2d 663, 665-66 (9th

Cir. 1985), and we affirm.

       The district court properly dismissed the action as untimely because Granillo

filed it more than six months after his claims accrued. See id. at 669 (explaining

that section 301 “hybrid” actions have a six-month statute of limitations and

affirming dismissal of a section 301 “hybrid” action filed seven months after the

claim accrued). The action was untimely even if, as Granillo contends, the claim

accrued on November 14, 2007.

       AFFIRMED.




GT/Research                               2                                     08-17276